conduct was improper, and, if so, whether reversal is warranted.     Id. at

                  1188, 196 P.3d at 476.
                              Smith first argues that the prosecutor committed misconduct
                  by misrepresenting defense characterizations of a 2012 offense. No
                  objection was made. Having considered the record and the prosecutor's
                  statements regarding the 2012 case, Smith has not shown actual prejudice
                  or a miscarriage of justice. Thus, we conclude that relief is not warranted
                  for Smith's claim of prosecutorial misconduct.
                              Smith also argued that the prosecutor committed misconduct
                  by mischaracterizing the timing of Smith's guilty plea as it related to his
                  remorsefulness and preserved this objection below. As the prosecutor was
                  merely responding to defense counsel's arguments in favor of Smith's
                  remorsefulness and did not misstate the record, see Sherman v. State, 114
Nev. 998, 1016, 965 P.2d 903, 915 (1998), we conclude that the prosecutor
                  did not act improperly.
                              Smith next argues that the district court admitted improper
                  victim-impact testimony when it permitted the victim to present hearsay
                  evidence from an unknown source, make improper comments regarding
                  future potential crimes, and question Smith's remorsefulness. Victims
                  may express their views regarding the crime, the perpetrator, the crime's
                  impact, and restitution. NRS 176.015(3)(b). While the reference to future
                  potential crimes was improper and it was error to permit the victim to
                  introduce hearsay without providing Smith with notice of the identity of
                  the hearsay's source in order to have an adequate opportunity to rebut
                  that testimony, see Sherman, 114 Nev. at 1015, 965 P.2d at 915;
                  Buschauer v. State, 106 Nev. 890, 894, 804 P.2d 1046, 1049 (1990), Smith
                  was not prejudiced by that error because the district court had been

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    ea
                   presented with grisly details of the crime and Smith's extensive criminal
                   history, the district court stated that it sentenced him on the basis of the
                   nature of the crime and his criminal record, and we have held that "[t]he
                   district court is capable of listening to the victim's feelings without being
                   subjected to an overwhelming influence by the victim in making its
                   sentencing decision."   Randell v. State, 109 Nev. 5, 8, 846 P.2d 278, 280
                   (1993). As NRS 176.015(3)(b) permits a victim to "[r] easonably express
                   any views concerning . . . the person responsible," the district court did not
                   err in permitting the victim to question Smith's remorsefulness.
                   Therefore, we conclude that Smith has not shown prejudice.
                               Having considered Smith's arguments and concluded that they
                   are without merit, we
                               ORDER the judgment of conviction AFFIRMED.



                                                                   dadi1/4
                                                                Saitta




                                                                                              J.




                   cc:   Hon. Scott N. Freeman, District Judge
                         Washoe County Alternate Public Defender
                         Attorney General/Carson City
                         Washoe County District Attorney
                         Washoe District Court Clerk



SUPREME COURT
      OF
    NEVADA
                                                          3
(0) 1947A AIle99